Exhibit 10.32

CENTILLIUM COMMUNICATIONS, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the "Agreement") is made and entered
into by and between Darrel Slack (the "Employee") and Centillium Communications,
Inc., a Delaware corporation (the "Company"), effective as of January 14, 2003
(the "Effective Date").

RECITALS



It is expected that the Company from time to time will consider the possibility
of an acquisition by another company or other change of control. The Board of
Directors of the Company (the "Board") recognizes that such consideration can be
a distraction to the Employee and can cause the Employee to consider alternative
employment opportunities. The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined herein)
of the Company.

The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

The Board believes that it is imperative to provide the Employee with certain
severance benefits upon the Employee's termination of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

Certain capitalized terms used in the Agreement are defined in Section 6 below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

Term of Agreement

. This Agreement shall terminate upon the date that all of the obligations of
the parties hereto with respect to this Agreement have been satisfied.



At-Will Employment

. The Company and the Employee acknowledge that the Employee's employment is and
shall continue to be at-will, as defined under applicable law, except as may
otherwise be specifically provided under the terms of any written formal
employment agreement between the Company and the Employee (an "Employment
Agreement"). If the Employee's employment terminates for any reason, including
(without limitation) any termination prior to a Change of Control, the Employee
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement or under his or her Employment
Agreement.



Benefits

.



(i) Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason Following a Change of Control

. If within eighteen (18) months following a Change of Control (i) the Employee
terminates his or her employment with the Company (or any parent or subsidiary
of the Company) for "Good Reason" (as defined herein) or (ii) the Company (or
any parent or subsidiary of the Company) terminates the Employee's employment
for other than "Cause" (as defined herein), and the Employee signs and does not
revoke a standard release of claims with the Company in a form acceptable to the
Company, then the Employee shall receive the following severance from the
Company:



Severance Payment

. The Employee shall be entitled to receive a lump-sum severance payment (less
applicable withholding taxes) equal to 100% of the Employee's annual base salary
(as in effect immediately prior to (A) the Change of Control, or (B) the
Employee's termination, whichever is greater).



(ii) Involuntary Termination Other than for Cause or Occurrence of Good Reason
Following a Change of Control. If within eighteen (18) months following a Change
of Control (i) any of the events constituting "Good Reason" (as defined herein)
occurs or (ii) the Company (or any parent or subsidiary of the Company)
terminates the Employee's employment for other than "Cause" (as defined herein),
then the following shall automatically occur:

The vesting of Employee's options to purchase shares of the Company's Common
Stock that are subject to standard employment-time-based vesting (but not
options subject to performance-based vesting) shall accelerate by twelve (12)
months in addition to the vesting under the standard four-year vesting schedule.

Timing of Severance Payments

. The severance payment to which Employee is entitled shall be paid by the
Company to Employee in cash and in full, not later than thirty (30) calendar
days after the date of the termination of Employee's employment as provided in
Section 3(a). If the Employee should die before all amounts have been paid, such
unpaid amounts shall be paid in a lump-sum payment (less any withholding taxes)
to the Employee's designated beneficiary, if living, or otherwise to the
personal representative of the Employee's estate.



Voluntary Resignation; Termination for Cause

. If the Employee's employment with the Company terminates (i) voluntarily by
the Employee other than for Good Reason, or (ii) for Cause by the Company, then
the Employee shall not be entitled to receive severance or other benefits except
for those (if any) as may then be established under the Company's then existing
severance and benefits plans and practices or pursuant to other written
agreements with the Company.



Termination Apart from Change of Control

. In the event the Employee's employment is terminated for any reason, either
prior to the occurrence of a Change of Control or after the eighteen (18)-month
period following a Change of Control, then the Employee shall be entitled to
receive severance and any other benefits only as may then be established under
the Company's existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.



Exclusive Remedy

. In the event of a termination of Employee's employment within eighteen (18)
months following a Change of Control, the provisions of this Section 3 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which the Employee or the Company may otherwise be entitled, whether at law,
tort or contract, in equity, or under this Agreement. The Employee shall be
entitled to no benefits, compensation or other payments or rights upon
termination of employment following a Change in Control other than those
benefits expressly set forth in this Section 3.



Golden Parachute Excise Tax. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee
(i) constitute "parachute payments" within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code") and (ii) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code,
then the Employee's severance benefits under this Agreement shall be payable
either
 i.  in full, or
 ii. as to such lesser amount which would result in no portion of such severance
     benefits being subject to excise tax under Section 4999 of the Code,
     whichever of the foregoing amounts, taking into account the applicable
     federal, state and local income taxes and the excise tax imposed by Section
     4999, results in the receipt by the Employee on an after-tax basis, of the
     greatest amount of severance benefits under this Agreement, notwithstanding
     that all or some portion of such severance benefits may be taxable under
     Section 4999 of the Code. Unless the Company and the Employee otherwise
     agree in writing, any determination required under this Section shall be
     made in writing by the Company's independent public accountants (the
     "Accountants"), whose determination shall be conclusive and binding upon
     the Employee and the Company for all purposes. For purposes of making the
     calculations required by this Section, the Accountants may make reasonable
     assumptions and approximations concerning applicable taxes and may rely on
     reasonable, good faith interpretations concerning the application of
     Sections 280G and 4999 of the Code. The Company and the Employee shall
     furnish to the Accountants such information and documents as the
     Accountants may reasonably request in order to make a determination under
     this Section. The Company shall bear all costs the Accountants may
     reasonably incur in connection with any calculations contemplated by this
     Section.

Definition of Terms

. The following terms referred to in this Agreement shall have the following
meanings:



    Cause

    . "Cause" shall mean (i) an act of personal dishonesty taken by the Employee
    in connection with his responsibilities as an employee and intended to
    result in substantial personal enrichment of the Employee, (ii) Employee
    being convicted of a felony, (iii) a willful act by the Employee which
    constitutes gross misconduct and which is injurious to the Company,
    (iv) following delivery to the Employee of a written demand for performance
    from the Company which describes the basis for the Company's reasonable
    belief that the Employee has not substantially performed his duties,
    continued violations by the Employee of the Employee's obligations to the
    Company which are demonstrably willful and deliberate on the Employee's
    part.

    

    Change of Control

    . "Change of Control" means the occurrence of any of the following:

    

    Any "person" (as such term is used in Sections 13(d) and 14(d) of the
    Securities Exchange Act of 1934, as amended) becomes the "beneficial owner"
    (as defined in Rule 13d-3 under said Act), directly or indirectly, of
    securities of the Company representing fifty percent (50%) or more of the
    total voting power represented by the Company's then outstanding voting
    securities; or
    
    The consummation of a merger or consolidation of the Company with any other
    corporation, other than a merger or consolidation which would result in the
    voting securities of the Company outstanding immediately prior thereto
    continuing to represent (either by remaining outstanding or by being
    converted into voting securities of the surviving entity) at least fifty
    percent (50%) of the total voting power represented by the voting securities
    of the Company or such surviving entity outstanding immediately after such
    merger or consolidation; or
    
    The consummation of the sale, lease or other disposition by the Company of
    all or substantially all the Company's assets.

 a. Good Reason. "Good Reason" means without the Employee's express written
    consent (i) a material reduction of the Employee's duties, authority or
    responsibilities, relative to the Employee's duties, authority or
    responsibilities as in effect immediately prior to such reduction, or the
    assignment to Employee of such reduced duties, authority or
    responsibilities; (ii) a reduction by the Company in the base compensation
    of the Employee as in effect immediately prior to such reduction; (iii) a
    material reduction by the Company in the kind or level of benefits to which
    the Employee was entitled immediately prior to such reduction with the
    result that such Employee's overall benefits package is significantly
    reduced; (iv) the relocation of the Employee to a facility or a location
    more than thirty-five (35) miles from such Employee's then present location.

    Successors.

    The Company's Successors

    . Any successor to the Company (whether direct or indirect and whether by
    purchase, merger, consolidation, liquidation or otherwise) to all or
    substantially all of the Company's business and/or assets shall assume the
    obligations under this Agreement and agree expressly to perform the
    obligations under this Agreement in the same manner and to the same extent
    as the Company would be required to perform such obligations in the absence
    of a succession. For all purposes under this Agreement, the term "Company"
    shall include any successor to the Company's business and/or assets which
    executes and delivers the assumption agreement described in this Section
    7(a) or which becomes bound by the terms of this Agreement by operation of
    law.

    

    The Employee's Successors

    . The terms of this Agreement and all rights of the Employee hereunder shall
    inure to the benefit of, and be enforceable by, the Employee's personal or
    legal representatives, executors, administrators, successors, heirs,
    distributees, devisees and legatees.

    

Notice

.



General

. All notices and other communications required or permitted hereunder shall be
in writing, shall be effective when given, and shall in any event be deemed to
be given upon receipt or, if earlier, (a) five (5) days after deposit with the
U.S. Postal Service or other applicable postal service, if delivered by first
class mail, postage prepaid, (b) upon delivery, if delivered by hand, (c) one
(1) business day after the business day of deposit with Federal Express or
similar overnight courier, freight prepaid or (d) one (1) business day after the
business day of facsimile transmission, if delivered by facsimile transmission
with copy by first class mail, postage prepaid, and shall be addressed (i) if to
Employee, at his or her last known residential address and (ii) if to the
Company, at the address of its principal corporate offices (attention:
Secretary), or in any such case at such other address as a party may designate
by ten (10) days' advance written notice to the other party pursuant to the
provisions above.



Notice of Termination

. Any termination by the Company for Cause or by the Employee for Good Reason or
as a result of a voluntary resignation shall be communicated by a notice of
termination to the other party hereto given in accordance with Section 8(b) of
this Agreement. Such notice shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date (which shall be not more than
thirty (30) days after the giving of such notice). The failure by the Employee
to include in the notice any fact or circumstance which contributes to a showing
of Good Reason shall not waive any right of the Employee hereunder or preclude
the Employee from asserting such fact or circumstance in enforcing his or her
rights hereunder.



Miscellaneous Provisions

.



No Duty to Mitigate

. The Employee shall not be required to mitigate the amount of any payment
contemplated by this Agreement, nor shall any such payment be reduced by any
earnings that the Employee may receive from any other source.



Waiver

. No provision of this Agreement shall be modified, waived or discharged unless
the modification, waiver or discharge is agreed to in writing and signed by the
Employee and by an authorized officer of the Company (other than the Employee).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.



Headings
. All captions and section headings used in this Agreement are for convenient
reference only and do not form a part of this Agreement.

Entire Agreement

. This Agreement constitutes the entire agreement of the parties hereto and
supersedes in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof, including but
not limited to the third bulleted item of the first paragraph of the letter
dated December 12, 2001 from the Company to Employee and any documentation
relating thereto.



Choice of Law

. The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of California.



Severability

. The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.



Withholding

. All payments made pursuant to this Agreement will be subject to withholding of
applicable income and employment taxes.



Counterparts

. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together will constitute one and the same
instrument.



 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

COMPANY

CENTILLIUM COMMUNICATIONS, INC.

By: /s/ Faraj Aalaei

Title: Chief Executive Officer

 

EMPLOYEE

By: /s/ Darrel Slack

Title: Chief Financial Officer